Citation Nr: 0829957	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.	Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C. § 1318.

2.	Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to December 1968.  He died in October 2004.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005 and February 2006, the appellant submitted 
statements requesting a Decision Review Officer (DRO) 
hearing.  As such hearing has not yet been conducted, this 
matter should be REMANDED to schedule the appellant for a DRO 
hearing.  See 38 C.F.R. § 3.103(c) (2007).

Furthermore, under the Veterans Claims Assistance Act (VCAA), 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a) (West 2002).  With respect to claims for 
Dependency and Indemnity Compensation (DIC), the Court has 
held that such notices must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, NO. 03-1668 (Vet. 
App. July 18, 2007).
  
In the present appeal, the appellant asserts that a 
previously service-connected condition and a condition not 
yet service-connected contributed to the cause of the 
veteran's death.  However, appropriate VCAA notice has only 
been provided with respect to the former.  Additionally, 
there is no indication that the appellant has been provided a 
statement of the conditions for which the veteran was 
service-connected at the time of his death.  In light of such 
circumstances, appropriate notice should be provided to the 
veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with notice 
consistent with the court's decision in 
Hupp, 21 Vet App 342 (2007).  
Specifically, a letter should be sent to 
the appellant providing (1) a statement of 
the conditions, if any, for which the 
veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate the appellant's DIC claim 
based on any previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate the appellant's DIC claim 
based on a condition not yet service-
connected, including the evidence and 
information necessary to substantiate a 
general service connection claim.  

2.	Schedule the appellant for a DRO hearing.  
Appropriate notification should be given 
to the appellant and her representative, 
and such notification should be documented 
and associated with the claims folder.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the appellant's claims based on the 
entirety of the evidence.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




